Citation Nr: 1039542	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-39 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for status post arthroscopic surgeries of the right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the St. Louis, 
Missouri Department of Veterans' Affairs (VA) Regional Office 
(RO).

In a November 2008 rating decision, the RO assigned the Veteran a 
disability rating of 10 percent for status post arthroscopic 
surgeries of the right knee, effective March 1, 2007.  


FINDING OF FACT

The Veteran's status post arthroscopic surgeries of the right 
knee is productive of joint pain, removal of meniscal cartilage, 
crepitus, full active and passive range of motion and no findings 
of instability, dislocation of cartilage, locking or effusion.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for status post arthroscopic surgeries of the right knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260 and 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the November 2007 rating decision, he was 
provided notice of the VCAA in June 2007.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in June 2007, pertaining to the 
downstream disability rating and effective date elements of his 
claim and was furnished a Statement of the Case in November 2008.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield 
and Pelegrini, both supra.

It is well to observe that service connection for status post 
arthroscopic surgeries of the right knee has been established and 
an initial rating for this condition has been assigned.  Thus, 
the Veteran has been awarded the benefit sought, and such claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. 
at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which such 
notice was intended to serve has been fulfilled.  Id.  Also, it 
is of controlling significance that, after awarding the Veteran 
service connection for status post arthroscopic surgeries of the 
right knee and assigning an initial disability rating for this 
condition, he filed a notice of disagreement contesting the 
initial rating determination.  See 38 C.F.R. § 3.159(b) (2009) 
(amended to add subparagraph (3), which provides VA has no duty 
to provide section 5103 notice upon receipt of a notice of 
disagreement).  The RO furnished the Veteran a Statement of the 
Case that addressed the initial rating assigned for his status 
post arthroscopic surgeries of the right knee, included notice of 
the criteria for a higher rating for that condition, and provided 
the Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals process, 
and similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The Veteran's actions are also indicative of his actual knowledge 
of the requirements for substantiating his increased rating 
claim.  In his VA Form 9, the Veteran stated that he met the 
rating criteria which entitled him to 20 percent for lateral 
instability of the knee, 20 percent for frequent locking and pain 
in the joint and 10 percent for removal of cartilage.  In 
addition, he cited to 38 C.F.R. § 4.40 in reporting his own right 
knee was productive of functional loss and to 38 C.F.R. § 4.45 in 
describing evidence of excess fatigability.  Based on this 
evidence, the Board is satisfied that the Veteran had actual 
knowledge of what was necessary to substantiate his increased 
rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that demonstrate 
an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim(s) in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, private medical records, VA examinations and 
statements from the Veteran and his representative.  The Veteran 
has not indicated that he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on this 
case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 3.103 
(2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for 
an established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the most recent 
examination is not necessarily and always controlling; rather, 
consideration is given not only to the evidence as a whole but to 
both the recency and adequacy of examinations.  See Powell v, 
West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, where the question for 
consideration is the propriety of the initial evaluation assigned 
after the grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts found 
- this practice is known as "staged ratings."  See id. at 126.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, weakness, 
excess fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

The Veteran's right knee has been rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2009), which 
provides a 10 percent rating for removal of semilunar cartilage 
that is symptomatic.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5257 provides ratings for other impairment of the 
knee that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees is 
rated noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion of 
the leg limited to 30 degrees is rated 20 percent disabling; and 
flexion of the leg limited to 15 degrees is rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion (Diagnostic 
Code 5260) and limitation of extension (Diagnostic Code 5261) of 
the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 degrees 
is rated noncompensably (0 percent) disabling; extension of the 
leg limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 percent 
disabling; extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees is 
rated 40 percent disabling; and extension of the leg limited to 
45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  
See VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation of 
extension (Diagnostic Code 5261) of the same knee joint). 

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 (providing 
rating for arthritis) and instability of a knee under Diagnostic 
Code 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When 
x-ray findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran would 
be entitled to a separate compensable rating under Diagnostic 
Code 5003 if the arthritis results in noncompensable limitation 
of motion and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General 
Counsel has held that a claimant who has arthritis and 
instability of the knee may be rated separately under Diagnostic 
Codes 5003/5010 and 5257, respectively.  More recently, the VA 
General Counsel held that a separate rating could also be 
provided for limitation of knee extension and flexion of the same 
knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Analysis

The Veteran contends that his current status post arthroscopic 
surgeries of the right knee warrant an initial disability rating 
in excess of 10 percent.  In the December 2008 VA form 9, the 
Veteran specifically alleged that his right knee experienced 
functional loss, excess fatigability, weakness in the knee after 
most physical exertion, instability, pain on movement, 
interference with standing and weight bearing, crepitation, 
locking, stiffness and aching.  He argued that he met the rating 
criteria which entitled him to 20 percent for lateral instability 
of the knee, 20 percent for frequent locking and pain in the 
joint and 10 percent for removal of cartilage.  The Veteran also 
reported that his right knee has limited his ability to perform 
tasks, including running, his right knee was a large part of his 
decision to retire from the military and he could not perform the 
duties of his profession due to limited mobility, weakness and 
pain.  

Service treatment records and private treatment records from 
March 2006, within a year of the Veteran's date of claim, reflect 
that the Veteran complained of right meniscal pain for the past 
two months, which was worsened with running, prolonged walking 
(less than or equal to a half mile) and stair climbing.  The 
Veteran reported having used orthotic inserts with resolution.  
Physical examination reflected no muscle atrophy, no redness, no 
swelling, no effusion and no ecchymosis.  There was full active 
and passive range of motion from 0 to 130 degrees.  Extension was 
noted to be without limitation and it was also noted that the 
Veteran could extend to 90 degrees with difficulty.  Grinding on 
flexion and extension was noted.  There was tenderness to 
palpation along the anterior joint line that was exacerbated with 
stabilization of the patella and patellar manipulation.  Mild 
tenderness on the medial collateral ligament was noted.  There 
was no joint line tenderness to palpation.  Lachman's, 
McMurray's, pivot shift, Apley's grind tests were all negative.  
There was no instability to varus or valgus stress at 0 or 30 
degrees.  X-rays revealed some medial joint space narrowing and 
osteophyte formation with no other osseous abnormalities.  

Service treatment reports and private medical records from April 
2006 reflect that the Veteran was treated for complaints of right 
knee joint pain and stiffness which felt better after normal 
movement and worsened with prolonged activity.  The Veteran also 
reported that he was unable to straighten the knee, had a 
snapping sensation in the right knee and was limping with the 
right leg.  On physical examination there was no joint swelling 
was noted, the Veteran was able to straighten the knee and he had 
a normal gait and stance.  No joint swelling, atrophy, redness, 
or ecchymosis was found.  He presented with a full active and 
passive range of motion from 0 to 130 degrees without limitation.  
No ligamentous laxity, anterior, posterior, medial, lateral or 
rotational stresses.  A magnetic resonance imaging (MRI) showed 
no significant cartilage lesion and demonstrated about 50 percent 
of the posterior horn medial meniscal debrided.  

May 2006 service treatment records and private medical records 
reflect that the Veteran was treated for joint pain in the knee 
and began receiving Hyalgan injections. 

Service treatment reports and private medical records from June 
2006 reflect that, on physical examination, the Veteran's right 
knee had no effusion, good collateral and cruciate ligaments, 
good overall range of motion of the knee and no real pain in the 
knee.  He was assessed with a chondral defect in the central 
femoral sulcus and the knee was found to be stable.  X-rays 
revealed good bony architecture and alignment with a little bit 
of lateral tilt of the patella.  

In August 2006 and September 2006 service treatment reports and 
private medical records, the Veteran's right knee symptoms 
included no effusion, no medial or lateral joint line tenderness, 
no grinding on flexion and extension, good collateral and 
cruciate ligaments and full weight bearing.  

In October 2006, service treatment reports reflect that the 
Veteran was noted to have a chondral defect and symptoms of very 
mild chondromalacia.  He underwent cortisone shots.  The Veteran 
was noted to have tenderness going up and down steps or with deep 
squats and no effusion or joint line tenderness.

In a November 2006 Report of Medical Assessment, prior to his 
retirement from active service, the Veteran reported having right 
knee pain.  In his November 2006 Retirement Physical, the Veteran 
reported having right knee pain when passively and actively moved 
and worsened with weight bearing.  A physical examination of the 
right knee reflected tenderness to palpation, pain elicited by 
motion of the knee, normal appearance of the knee and a normal 
gait and stance.  

Private medical records from July 2007 reflect that the Veteran 
complained of right knee pain, on and off for years but now with 
persistent problems.  He reported having problems going up and 
down stairs, squatting, kneeling and an inability to run without 
severe pain.  Pain and aching were primarily in the parapatellar 
area of the knee.  No point tenderness over the medial or lateral 
joint lines was noted.  A physical examination revealed no joint 
effusion, lateral retinacular tightness on the right knee, no 
instability and negative McMurray's tests medially and laterally.  
X-rays revealed minimal degenerative changes and significant 
patellar tilting on the right knee.  A July 2007 MRI revealed no 
meniscal tear identified, part of the medial meniscus was removed 
surgically, no significant articular cartilage and a private 
physician commented that the MRI showed no obvious abnormalities.  
The Veteran's symptoms were found to be likely due to patellar 
compression syndrome.

In an August 2007 private medical report, the Veteran was being 
followed up for an operation on the right knee three weeks 
earlier.  The private physician noted that he was doing quite 
well prior to this, however, he injured his knee when helping 
change a tire and felt a pop in the right knee after squatting 
down.  The private physician noted that the Veteran had a large 
joint effusion today with aching and swelling.  

A November 2007 VA general medical examination, the Veteran 
reported that since he initially injured his right knee in 2000, 
when he felt a pop in the knee while running, the knee has been 
come painful, with pain gradually increasing.  The Veteran 
reported that his right knee was constantly painful, with pain 
being a seven out of 10 on a scale from one to 10.  Pain 
increased with activities.  The Veteran reported that the knee 
was weak and stiff with occasional swelling and no reports of 
heat, redness, instability, giving way or locking.  He did report 
easy fatigability and a lack of endurance.  The Veteran was not 
currently receiving treatment for the knee.  No additional flare 
up was reported and he did not use a knee brace or cane to walk.  
The Veteran reported no incidents of dislocation or recurrent 
subluxation and he had not experienced any constitutional 
symptoms in association with the knee condition.  He stated that 
the knee condition affected activities of daily living and his 
occupation because of the pain.  

A physical examination revealed flexion of the right knee to 140 
degrees and extension to 0 degrees.  Repetitive movements of the 
knee did not change the range of motion due to pain, weakness, 
fatigue or lack of endurance.  There was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  The Veteran's gait was normal.  He reported he could 
walk for 200 yards and could stand for 25 minutes.  He did not 
report any skin breakdown, callosities or unusual shoe wear 
pattern because of the knee. No ankylosis or inflammatory 
arthritis was noted.  An X-ray of the knee revealed no evidence 
of a fracture, arthritic change or other bone abnormality with 
joint spaces appearing preserved.  

In a November 2008 private medical record, the Veteran was noted 
to be doing reasonably well with some mild patellofemoral 
crepitus and some occasional aching reported.  The Veteran also 
reported that it felt like the knee may give way occasionally.  
The private physician noted that the Veteran was otherwise doing 
well and had no swelling, a full range of motion and excellent 
quad rehabilitation.  

In a June 2009 VA examination, the Veteran reported that he was 
currently employed as a training designer.  He reported that he 
underwent a lateral patellar release surgery by a private 
orthopedist in July 2007 for lateral compression syndrome and has 
had no other surgeries since that time.  The Veteran stated his 
right knee was characterized by chronic pain on a daily basis 
rather than flare ups and there was some feeling of instability 
when he moved certain ways or got up from a chair.  Daily knee 
pain ranged from a two to a seven out of 10, on a scale of one to 
10.  Pain is worsened with weather changes, prolonged walking, 
stair climbing, kneeling or squatting.  The Veteran had no 
history of inflammatory arthritis or neoplasms involving the 
knee.  Pain was relieved with frequent use of Tylenol or Motrin 
on an as needed basis and the Veteran also used ice packs.  He 
had been given a home exercise program but did not do that on a 
faithful basis.  The Veteran did not require knee braces, canes, 
crutches or other assistive devices.  His employment was 
reportedly essentially intact with no adverse effects from the 
knee, other than he needed a wider chair to sit on for full thigh 
support.  The Veteran's activities of daily living were affected 
by the knee in that he could no longer run and he avoided any 
activities requiring prolonged walking or standing and he avoided 
stairs when possible.  

A physical examination revealed the Veteran arose normally from a 
chair and walked with a normal gait, no limp and did not require 
assistive devices.  No inflammation, effusion or joint line 
tenderness was noted.  Peripatellar tenderness upon compression 
of the patella was noted.  Drawer testing was negative for 
instability and varus and valgus stressing revealed no medial or 
lateral instability.  The Veteran had a negative McMurray test.  
Range of motion of the right knee was from 0 degrees extension to 
135 degrees of flexion with no real pain.  Terminal crepitus was 
noted in the right knee upon full flexion.  The Veteran was able 
to do a full squat with peripatellar pain and crepitus.  
Repetitive motion testing revealed no further functional 
limitations due to pain, fatigue, incoordination or instability.  
X-rays revealed no fracture, dislocation, joint effusion or other 
osseous abnormality.  The Veteran was diagnosed with chronic 
residuals of a torn right medial meniscus.  

Having carefully considered the claim in light of the record and 
the applicable law, the Board finds that the Veteran's status 
post arthroscopic surgeries of the right knee is appropriately 
evaluated as 10 percent disabling and does not warrant a higher 
disability rating under Diagnostic Codes 5257, 5258, 5260 or 5261 
at any time the effective date on March 1, 2007.  See Fenderson, 
12 Vet. App. at 125-26.  The objective medical evidence of record 
did not reflect any findings of subluxation, instability, 
dislocation of the semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint, arthritis or 
limitation of motion.  In this regard, the Board notes that, 
while the Veteran reported his current right knee symptomatology 
included functional loss, excess fatigability, weakness, 
instability, pain, interference with standing and weight bearing, 
crepitation, locking and stiffness, the objective medical 
evidence of record, which includes service treatment records 
private medical records and VA examinations, demonstrates 
findings of pain, some tenderness to palpation and compression 
and crepitus with no findings of edema, effusion, ecchymosis, 
muscle atrophy, instability, weakness, redness, heat, abnormal 
movement, guarding of movement or a limited range of motion and 
the Veteran had a normal gait and stance.  

A July 2007 MRI revealed part of the medial meniscus was removed 
surgically with no significant articular cartilage and a private 
physician commented that the MRI showed no obvious abnormalities.  
In addition, while a July 2007 X-ray revealed minimal 
degenerative changes, subsequent X-rays, including from the 
November 2007 and June 2009 VA examinations, did not reflect any 
current findings of arthritic change, bone and osseous 
deformities or any degenerative changes.  

Although an August 2008 private medical report reflects that the 
Veteran had a large joint effusion with aching and swelling, at 
this time he was being followed up for an operation on the right 
knee three weeks earlier and the private physician noted the 
Veteran had been doing well prior to this time.  Moreover, the 
subsequent medical evidence of record is absent of any findings 
of joint effusion or swelling.  

With respect to the Veteran's statements that he experience 
instability, giving way and locking of the knee, the Board finds 
that objective testing throughout the duration of the appeal, 
including Lachman's, McMurray's, pivot shift, Apley's grind, and 
Drawer tests were all consistently negative and there was no 
instability to varus or valgus stress noted at any time.  In 
addition, the medical evidence of record demonstrates no 
ligamentous laxity, anterior, posterior, medial, lateral or 
rotational stresses and the Veteran was noted to have good 
collateral and cruciate ligaments throughout his treatment during 
his active service.  Although the Veteran argues in his VA Form 9 
that in November 2008 his private physician confirmed his 
complaints of instability, the report itself noted complaints of 
his knee occasionally feeling like it may gave way and listed 
findings of no swelling, full range of motion and excellent quad 
rehabilitation.  The November 2008 report is also absent of any 
findings of instability based on objective testing.   

Additionally, throughout the duration of the appeal, the service 
treatment records, private medical records and VA examinations 
all reflect that the Veteran was assessed with a full active and 
passive range of motion of the right knee with range of motion 
findings ranging from 0 to 130 degrees to 0 to 140 degrees.  
While a March 2006 service treatment report reflects that the 
Veteran could extend to 90 degrees with difficulty, a separate 
report from the same day in March 2006 elaborated that there was 
full active and passive range of motion from 0 to 130 degrees and 
that extension was noted to be without limitation.  Therefore, 
there is no objective evidence of limitation of motion that would 
warrant even a compensable disability rating, much less a 
disability rating in excess of 10 percent, under Diagnostic Codes 
5260 and 5261.  See 38 C.F.R. § 4.71a.  Even considering the 
Veteran's subjective complaints of pain, the medical evidence of 
record did not note any additional limitation of motion 
demonstrated upon repetitive motion that would support a 
compensable disability rating; however, as the Veteran's right 
knee disability does not meet the criteria for limitation of 
motion, any additional functional loss due to pain, weakness, 
excess fatigability, or incoordination need not be considered.  
See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, Diagnostic Code 5201; 
DeLuca v. Brown, 8 Vet. App. 202.  

The Board has also considered whether there are other appropriate 
diagnostic codes for application.  However, as the Veteran's 
service-connected disabilities do not reflect arthritis, 
ankylosis, recurrent subluxation, lateral instability or an 
impairment of the tibia or fibula, Diagnostic Codes 5003, 5256, 
5257 and 5262 do not apply.  See 38 C.F.R. § 4.71a.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 10 percent at any time 
since the effective date of service connection for status post 
arthroscopic surgeries of the right knee on March 1, 2007.  See 
Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's 
disability has been no more than 10 percent disabling since the 
effective date of his award, so his rating cannot be "staged" 
because this represents his greatest level of functional 
impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the Board 
concludes that an initial disability rating in excess of 10 
percent for status post arthroscopic surgeries of the right knee 
is not warranted at any time since the effective date of service 
connection on March 1, 2007.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule does 
not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his status post arthroscopic 
surgeries of the right knee and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.


	(CONTINUED ON NEXT PAGE)

ORDER

An initial disability rating in excess of 10 percent for status 
post arthroscopic surgeries of the right knee is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


